Mr. JUSTICE DIXON delivered the opinion of the court: The defendant, Paul James Smith, was indicted for unlawful possession of more than 30 grams but not more than 500 grams of cannabis under section 4(d) of the Cannabis Control Act (Ill. Rev. Stat., ch. 56% sec. 704(d)). He pleaded not guilty and was convicted of the charge after a jury trial in the Circuit Court of Rock Island County. He was sentenced to a term of not less than 1 nor more than 3 years. The only issue presented for review is whether the indictment and conviction were based on an unconstitutional statute which violates the due process clauses of the Federal and State constitutions because the statute allows the penalty to be determined by weight unrelated to the quantity of cannabis possessed, and the penalty provisions of the statute bear no reasonable relationship to the purpose of the statute. The issue of the constitutionality of the statute was not raised during the proceedings in the trial court.  The question of the constitutionality of a statute is properly presented for review only when it has been raised and passed upon by the trial court. Since this was not done in the instant case, the question is not subject to review in this appeal. People v. Amerman, 50 Ill.2d 196, 197; People v. Cooper, 17 Ill.App.3d 934, 308 N.E.2d 815, 819. For reasons stated the judgment of the Circuit Court of Rock Island County is affirmed. Affirmed. SCOTT, P. J., and STOUDER, J., concur.